McCLELLAN, J.
A State may well provide by. statute, as Alabama has provided by section 2782 of the Code of 1886, what shall evidence and constitute title to land as between a purchaser from the United States and third parties; but it is not within the competency of a State in any case to provide what shall evidence and constitute title as between such purchaser and the United States : that is a matter committed by the federal constitution to the Congress of the United States.-Const. Art. IV, § 3; Irvine v. Marshall, 20 How. 553; Bagnell v. Broderick, 13 Pet. 456; U. S. v. Gratiot, 14 Pet. 520; Wilcox v. Jackson, 13 Pet. 498. In the case last cited the law is thus stated : “It has been said that the State of Illinois has a right, by law, that a title derived from the United States, which by their laws is only inchoate and imperfect, shall be deemed as perfect a title as if a .patent had issued from the United States ; and the construction of her own courts seems to give that effect to her statute. That State has an undoubted right to legislate as she may please in regard to the remedies to be prosecuted in her courts, and to regulate the disposition of the property of her citizens by descent, 'devise, or alienation. But the property in question was a part of the public domain of the United States ; Congress is invested by the constitution with the power of disposing of, and making needful rules and regulations respecting it. Congress has declared, as we have said, by its legislation, that, in such a case as this, a patent is necessary to complete the title. But, in this case, no patent has issued; and, therefore, by the laws of the United States, *213the legal title has not passed, but remains in the United States. Now, if it were competent for a State legislature to say, that, notwithstanding this, the title shall be deemed to have passed, the effect of this would be, not that Congress had the power of disposing of the public lands, and prescribing the rules and regulations concerning that disposition, but that Illinois possessed it. That would be to make the laws of Illinois paramount to those of Congress, in relation to a subject confided by the constitution to Congress only. And the practical result in this very case would be, by force of State legislation, to take from the United States their own land, against their own will, and against their own laws. We hold the true principle to be this, that, whenever the question in any court, State or Federal, is, whether a title to land, which had once been the property of the United States, has passed, that question must be resolved by the laws of the United States ; but that, whenever, according to those laws, the title shall have jiassed, then that property, like all other property in the State, is subject to State legislation, so far as that legislation is consistent with the admission, that the title passed and vested according to the laws of the United States.”
Under the laws of Congress, enacted in execution of the power conferred by the constitution, receiving and receipting for the purchase money of public land entered by an individual, or issuing upon entry of and payment for land a certificate of entry to the purchaser, does not pass to such purchaser or entryman the title of the United States; but to that end the execution of a patent by the government is essential.-Bagnell v. Broderick, 13 Pet. 456; Wilcox v. Jackson, 13 Pet. 498, supra.
The application of these doctrines in the present case supports the conclusion reached by the chancellor, i. e., that as between the United States and Horne the certificate of entry issued to the latter in 1821 did not convey to him the title of the former in and to the land in controversy ; and it is shown in the case that said certificate was voluntarily surrendered by Horne, cancelled by the land office authorities at his instance and request, and that the money he liad paid was refunded to him.
Whether, notwithstanding the destruction of all predicate for a patent and of all rights Horne might otherwise have had to have a patent issued to him, by the *214surrender and cancellation of the certificate, title passed into Horne by patent which was subsequently inadvertently issued by the government, depends upon the further inquiry whether Horne accepted the patent so issued. There is no pretense that the paper ever passed into Horne’s possession or out of the hands of the land office officials. But delivery to the patentee is not essential. A patent properly signed, and recorded in books of the Land Department, and thus ready for delivery to the person named as patentee, is as efficacious to pass the title into him as if there had been a technical delivery, provided the patent has been accepted by him. And ordinarily acceptance will be presumed from the beneficial nature of the grant. But the presumption is not a conclusive one. It may in all cases be rebutted and overturned by proof that, although it was to tho interest of the person named as patentee to accept the grant, yet, he did not in fact assent to or accept it. The presumption is, in our opinion, entirely emasculated in the present case. It is clearly shown here that Horne did not accept or assent to this patent.
It is made to appear that, after Horne had entered the land in controversy and the certificate had issued to him, he found that he had made a mistake in respect of the land he desired and intended to purchase and thought he was entering. Upon this discovery, he made affidavit setting forth his mistake and asking the cancellation of of the entry and the refunding of his money. Other evidence was taken, it seems, as to the mistake, the matter was fully investigated, and finally the entry was set aside, the certificate was surrendered and cancelled, and the purchase money was refunded to Horne. All this was before the patent was made out and signed, but notwithstanding these facts, the patent was inadvertently signed and sent to the local land office. Before any act or word of assent or acceptance on the part of Horne was done or uttered, the mistake in making out and signing the patent was discovered, and thereupon it was recalled and cancelled. It does not appear, indeed, that Horne ever accepted the patent. On this state of case the presumption of assent or acceptance is overturned. There was no acceptance of the patent. There was no conveyance of the United States to Horne. The patent was mere waste paper, and properly cancelled as *215such. And the title continued throughout in the United States until divested by the patent long subsequently issued and delivered to I. C. Brown.-McGuire v. Tyler, 8 Wall. 650; United States v. Schurz, 102 U. S. 378, 399-400.
It follows from the foregoing principles that the decree of the chancery court must be affirmed.
Affirmed.